Name: 2013/717/EU: Commission Implementing Decision of 4Ã December 2013 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Germany in 2011 (notified under document C(2013) 8545)
 Type: Decision_IMPL
 Subject Matter: budget;  EU finance;  cooperation policy;  agricultural policy;  Europe;  agricultural activity
 Date Published: 2013-12-06

 6.12.2013 EN Official Journal of the European Union L 326/47 COMMISSION IMPLEMENTING DECISION of 4 December 2013 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Germany in 2011 (notified under document C(2013) 8545) (Only the German text is authentic) (2013/717/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 4 thereof, Whereas: (1) In accordance with Article 84 of the Financial Regulation and Article 94 of the Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (2) (hereinafter referred to as the Rules of Application), the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate avian influenza as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 4(3) first and second indents of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member Sates. (3) Article 3 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3) sets rules on the expenditure eligible for Union financial support. (4) Commission Implementing Decision 2012/132/EU of 15 February 2012 on a financial contribution from the Union towards emergency measures to combat avian influenza in Germany, Italy and the Netherlands in 2011 (4) granted a financial contribution by the Union towards emergency measures to combat avian influenza, among others, in Germany in 2011. An official request for reimbursement was submitted by Germany on 10 April 2012, as set out in Articles 7(1) and 7(2) of Regulation (EC) No 349/2005. (5) The payment of the financial contribution from the Union is to be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (6) Germany has in accordance with Article 3(4) of Decision 2009/470/EC without delay informed the Commission and the other Member States of the measures applied in accordance with Union legislation on notification and eradication and the results thereof. The request for reimbursement was, as required in Article 7 of Regulation (EC) No 349/2005, accompanied by a financial report, supporting documents, an epidemiological report on each holding where the animals have been slaughtered or destroyed and the results of respective audits. (7) Consequently the total amount of the financial support from the Union to the eligible expenditure incurred in connection with the eradication of avian influenza in Germany in 2011 can now be fixed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure associated with eradicating avian influenza in Germany in 2011 is fixed at EUR 774 103,56. Article 2 This Decision constituting a financing decision in the meaning of Article 84 of the Financial Regulation is addressed to the Federal Republic of Germany. Done at Brussels, 4 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 362, 31.12.2012, p. 1. (3) OJ L 55, 1.3.2005, p. 12. (4) OJ L 59, 1.3.2012, p. 34.